Citation Nr: 0205305	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from an 
October 1998 rating determination by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that 
sarcoidosis had its onset in service, that it was manifested 
to a degree of 10 percent within one year of service 
discharge or that it is otherwise related to service.

2.  The veteran has not presented, nor does the evidence 
otherwise demonstrate, credible evidence to show that a 
chronic sinusitis began in military service or is otherwise 
related thereto.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, findings 
or treatment of symptoms associated with sarcoidosis or 
sinusitis.  A post-service VA examination in August 1989 is 
likewise negative. 

Of record are VA outpatient treatment records dated from 
February 1989 to January 1993.  These records are significant 
for evaluation in 1992 for complaints of difficulty 
breathing, severe shortness of breath and wheezing, variously 
diagnosed as upper respiratory infections, bronchitis, asthma 
and rhinitis.  

On VA examination in April 1992 the veteran complained of 
fatigue and reported that at the time of his recent visit to 
the VA Medical Center he had been given antibiotics for 
sinusitis.  During a VA psychiatric examination in March 1993 
the veteran complained of difficulty breathing and a "real 
bad sinus problem."   He stated that he was on "something 
for sinus trouble."

Additional VA outpatient treatment records dated from June 
1993 to December 1993 show treatment for complaints of chest 
pain, sinus infection and sinusitis.  The examiner noted the 
veteran had a history of sinus condition in the past and 
complained of pain in the face and mild swelling in the 
maxillary region.  The clinical impression was chronic 
sinusitis.  

In a VA Form 21-3148 dated in February 1995 the veteran 
complained that his face swelled up daily and that it took a 
lot energy for him to get up in the morning.  

VA outpatient treatment records dated from September 1995 to 
September 1996 show treatment for sinus problems and a chest 
cold.  In statements dated in September 1996 and June 1997 
the veteran complained of constant fatigue and sinus trouble.  

A November 1997 private treatment report shows the veteran 
was seen for an episode of coughing presumably due to 
bronchitis.  The veteran reported excellent health without 
any major medical problems until a cough about 1-1/2 months 
ago and night sweats.  Because of an abnormal chest X-ray, he 
had a CT scan of the chest, which showed enlarged 
mediastinal/hilar lymph nodes and abnormal opacity in the 
left upper lobe.  The veteran reported that he worked only in 
the postal services and prior to that was in the military but 
did not have a tour of duty in Vietnam and had not been 
exposed to any Agent Orange or other chemicals.  The clinical 
impression was sarcoidosis and Hodgkin's lymphoma as 
differential possibilities.  Clinical correlation of the 
findings was requested.  

In December 1997, a left supraclavicular lymph node biopsy 
was performed which confirmed the presence of sarcoidosis. 

In January 1998, the veteran reported severe pain and 
discomfort in the chest, difficulty sleeping and difficulty 
breathing.  He was currently taking Prednisone.  In a 
statement dated in March 1998 the veteran reported that he 
had been taking sinus medication since 1989.  In February 
1999, the veteran indicated that he had had sarcoidosis in 
service but that it had been in remission.  He also stated 
that he had asthma in the military as well as multiple 
chronic sinus conditions.  

Additional VA outpatient treatment records dated from January 
1998 to February 2001 show continued treatment for 
sarcoidosis and sinusitis.


Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.  A VCAA letter 
was sent by the RO informing the appellant of the change of 
the law in reference to another claim.

The May 1998 statement of the case (SOC) and the October 2000 
and June 2001 supplemental SOCs advised the veteran of the 
pertinent law and regulations as well as the basis denying 
service connection.  Also, by reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  However, the 
Board holds that no VA examination is necessary to decide the 
current claims.  The veteran has claimed service connection 
for sarcoidosis and sinusitis.  Neither of these disorders 
were diagnosed in service and the appropriate systems were 
evaluated as normal at separation.  The VA Medical Center 
evidence of record includes medical evaluations and there is 
some evidence of current disability with regard to each.  
However, no competent evidence linking either to service has 
been presented, nor has any link even been suggested.  Thus, 
in the absence of evidence showing that either of these 
current disabilities may be associated with active service 
and due to the fact that there is sufficient evidence to make 
a decision on the claims, the Board may proceed to determine 
the merits of the claims without additional VA examination.

Lastly, the veteran was advised in a December 21, 2001, 
letter that additional evidence could be submitted within 90 
days thereof.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by VCAA have essentially been 
satisfied in this case and that the veteran is not prejudiced 
by a lack of initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain disorders, 
including sarcoidosis, where present to a degree of 10 
percent within 1 year of qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The veteran's service medical records show no history, 
diagnosis or treatment of sinusitis or sarcoidosis or similar 
complaints relative to the veteran's respiratory system.  The 
service medical records do show an extended hospital stay for 
treatment of the veteran's neurological and psychological 
problems, and also document the veteran's complaints relative 
to physical problems, but make no mention of any complaints, 
treatment or diagnosis of any problem concerning the 
veteran's respiratory system.  At the time of his separation 
examination in 1989, his lungs and chest were normal.  
Following his separation from service in 1989 the veteran 
filed several claims for service connection for various 
disorders, which were denied by RO decisions in August 1990, 
April 1993 and February 1998.  He did not indicate that he 
had respiratory disorders during those times. 

Post-service medical records show the earliest clinical 
reference to sinusitis is in 1992, however this entry appears 
to only describe the veteran's sinus treatment, there were no 
other clinical findings and the examining physician did not 
relate the symptoms to military service or any incident 
therein.   The earliest medical indication of sarcoidosis 
appears to be the report of the private physician who first 
saw the veteran in 1997, following 1-1/2 month history of 
coughing.  The examining physician did not relate the 
symptoms to military service or any incident therein.  
Further, no additional post-service medical records that 
discuss the etiology of the veteran's sarcoidosis or 
sinusitis have been obtained and associated with the claims 
folder.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
sarcoidosis and sinusitis.  However, neither disorder was 
shown in service, nor have they been causally related to 
active service thereafter by any physician who based a 
diagnosis upon an accurate history of symptoms and medical 
treatment for the same during service.  As the veteran's 
current sarcoidosis and sinusitis have not been medically 
associated with military service, there is no foundation upon 
which to allow the claims.  Finally the sarcoidosis was not 
shown within 1 year of service separation.

The only other evidence that attempts to establish incurrence 
of the veteran's claimed disabilities are his contentions.  
While the Board has no reason to doubt his credibility, the 
veteran is not competent to enter conclusions, which require 
medical opinions as to causation or, as in this case, the 
onset of a disease.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds the veteran's actual service medical records are 
more probative than his own statements as to the incurrence 
of sarcoidosis and sinusitis during service.  Simply put, 
there is no evidence beyond the veteran's own statements that 
he suffered a sarcoidosis or sinusitis during service, and 
records which would be expected to corroborate his account, 
his service medical records, do not do so.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for sarcoidosis and 
sinusitis.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt.


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for sinusitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


